ORDER
On January 14,1993, the Court issued an opinion in this case which reversed and remanded the March 1, 1991, decision of the Board of Veterans’ Appeals with instructions for further proceedings consistent with the Court’s opinion. On January 28,1993, the Secretary of Veterans Affairs (Secretary) filed a motion for reconsideration, for decision by the full Court, to modify or vacate decision, and to stay further proceedings. The basis of the Secretary’s motion was “that the Court erred in applying the provisions of 38 C.F.R. §§ 3.307(a)(3) and 3.309(a) to suggest presumptive service connection may be established for polycythemia rubra vera.” Motion at 1.
On consideration of the foregoing, it is
ORDERED that the Secretary’s motion to stay further proceedings is denied; it is further
ORDERED that the Secretary’s motion for reconsideration is granted and his motion for en banc review by the Court is denied as moot; it is further
ORDERED that the opinion of this Court dated January 14, 1993, is hereby vacated by the Court, and replaced by the opinion filed this date.
April 15, 1993.
PER CURIAM.